IN THE SUPREME COURT OF THE STATE OF NEVADA


                       WESLEY RUSCH, AN INDIVIDUAL,                             No. 85108
                                        Appellant,
                                    vs.                                                FILED
                       THE MARTIN CONDOMINIUM UNIT
                       OWNERS' ASSOCIATION, DOMESTIC                                   AUG 0 8 2022
                       NON-PROFIT,                                                   ELIZABETH A. BROWN
                                                                                   CLERK OF SUPREME COURT
                                         Res s ondent.
                                                                                  BY      •\/
                                                                                        DEPUTY CLERK
                                                                                                        z
                                             ORDER DISMISSING APPEAL

                                    This is a pro se appeal from a district court order dismissing a
                       complaint. Eighth Judicial District Court, Clark County; Nancy L. Allf,
                       Judge.
                                    Review of the notice of appeal and documents before this court
                       reveals a jurisdictional defect. The notice of appeal was prematurely filed
                       in the district court after the filing of a timely tolling motion for
                       reconsideration but before that motion was resolved by the district court in
                       a written order. See NRAP 4(a)(4) (regarding tolling motions); AA Primo
                       Builders LLC v. Washington, 126 Nev. 578, 585, 245 P.3d 1190, 1195 (2010)
                       (describing when a post-judgment motion carries tolling effect). To date, it
                       appears that motion remains pending in the district court. This court lack
                       jurisdiction over a premature notice of appeal. NRAP 4(a)(6). Accordingly,
                       this court
                                    ORDERS this appeal DISMISSED.


                                                   LIZ4a,L)                J.
                                                Silver

                                                  , J.
                       Cadish                                     Pickering
SUPREME COURT
     OF
   NEVADA

I()) 1947A   44424c,
                                                                                                -e2g
                cc:   Hon. Nancy L. Allf, District Judge
                      Wesley Rusch
                      Lewis Brisbois Bisgaard & Smith, LLP/Las Vegas
                      Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA


(0) 1947A